                IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                              HELENA DIVISION


WAYNE A. HUSSAR, II,
                                                   CV-19-12-H-BMM-JTJ
             Plaintiff,
v.
                                              ORDER ADOPTING MAGISTRATE
                                                 JUDGE’S FINDINGS AND
DISTRICT COURT JUDGE JAMES P.
                                                  RECOMMENDATIONS
REYNOLDS, LEWIS & CLARK
COUNTY DISTRICT COURT, THE
STATE OF MONTANA ATTORNEY
GENERAL, et al.,


             Defendants.
      Plaintiff Wayne Hussar, a prisoner proceeding without counsel, filed an

action to proceed in forma pauperis (Doc. 1) and a proposed Complaint (Doc. 2).

      Magistrate Judge Johnston determined Mr. Hussar is subject to the three

strikes provision of 28 U.S.C. § 1915(g) and therefore the motion to proceed in

forma pauperis should be denied. (Doc. 3 at 1). Judge Johnston held that Mr.


                                         1
Hussar filed at least three civil actions which have been dismissed as frivolous or

for failure to state a claim. See Hussar v. Touchette, CV-11-00011- H-DWM (D.

Mont. May 6, 2011) dismissed as frivolous, Hussar v. Abendroth, et al., CV-12-

00076-M-DLC (D. Mont. October 30, 2012) dismissed for failure to state a claim,

and Hussar v. Nichals, CV-12-00045-H-DLC (D. Mont. January 29, 2013)

dismissed for failure to state a claim. None of these dismissals were appealed.

      Judge Johnston entered Findings and Recommendations on January 31,

2019, and determined that Mr. Hussar’s Motion to Proceed in Forma Pauperis

should be denied. (Doc. 3 at 3).

      No party filed objections to Judge Johnston’s Findings and

Recommendations. The Court has reviewed Judge Johnston’s Findings and

Recommendations for clear error. McDonnell Douglas Corp. v. Commodore Bus.

Mach., Inc., 656 F.2d 1309, 1313 (9th Cir. 1981). The Court finds no error in

Judge Johnston’s Findings and Recommendations and adopts them in full.

                                      ORDER

      Accordingly, IT IS ORDERED that Magistrate Judge Johnston’s Findings

and Recommendations (Doc. 3) are ADOPTED IN FULL.

      IT IS ORDERED that Mr. Hussar’s Motion to Proceed in Forma Pauperis

(Doc. 1) is DENIED pursuant to 28 U.S.C. § 1915(g).



                                          2
      The Clerk of the Court is directed to close the case and enter judgment

pursuant to Rule 58 of the Federal Rules of Civil Procedure.

      No motions for reconsideration or rehearing will be entertained and the

Clerk of the Court is directed to discard any such motions.


      DATED this 19th day of March, 2019.




                                         3
